Citation Nr: 1760443	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  12-10 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for ischemic heart disease for purposes of retroactive benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barner, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from July 1956 to July 1976. 

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a January 2011 rating decision of the VA Regional Office (RO) in Waco, Texas, that denied entitlement to service connection for ischemic heart disease for purposes of retroactive benefits.

This appeal was remanded by the Board in July 2017, however, for the reasons discussed below another remand is necessary.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he has ischemic heart disease that should be presumptively service connected based on his exposure to Agent Orange while serving in Vietnam from March 1969 to March 1970.  See VA 21-3101 Request for Information.  Here, the RO has conceded that the Veteran was exposed to herbicides while serving in Vietnam.  

The evidence of record, to include a December 2010 VA examination, indicates that the Veteran does not have ischemic heart disease, but that he experiences non ischemic heart disease arrhymias, and stable atrial fibrillation.  As such, this case turns on whether or not the Veteran has an ischemic heart disability.  

The medical record shows that the Veteran was referred to, and has been treated by a cardiologist, Dr. Howard F. Pease, since December 2006.  In January 2010, the Veteran provided an authorization to release his records from Dr. Pease, and identified receiving treatment on December 28, 2006.  The RO requested that Dr. Pease provide records for the date December 28, 2006, and Dr. Pease responded with his records from that day alone.  The Board finds, however, that in light of the evidence of record, which includes references to continuing private treatment by his cardiologist, development remains incomplete.  See VA treatment record dated, April 2, 2010; Form 9, 3/08/2012.  In August 2011, the Veteran reported that his doctor informed him that he is in a stage of ischemic heart disease.  The Board finds that outstanding private treatment records may be of particular import to the Veteran's claim.  See Correspondence, 8/16/2011.  Remand to request any necessary authorization and obtain the outstanding private treatment records is necessary.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a letter requesting that he provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records, to include all records from Dr. Pease since December 2006, and any records he was given directly from Dr. Pease.  Written documentation of all development should be provided.

2.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the claim should be readjudicated.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

